Per Curiam.
By decision dated September 27, 1990, respondent was suspended by this Court for a period of two years, effective October 29, 1990 (see, Matter of Intemann, 165 AD2d 974) He now applies for reinstatement.
An examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) of this Court’s rules regarding reinstatement (22 NYCRR). Petitioner has advised that there is no basis upon which to oppose respondent’s application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mikoll, J. P., Yesawich Jr., Levine, Mahoney and Casey, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.